 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5
     Facsimile: (408) 295-7444
 6   /as
 7   Attorney for Plaintiff
 8
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA
11    SALLY RAMOS,                                       ) Case No. 2:18-cv-00060-DMC
12                                                       )
                Plaintiff,                               )
13                                                       )
      v.                                                 ) STIPULATION AND ORDER
14                                                       )
      ANDREW M. SAUL1,                                   )
15
      Commissioner of Social Security,                   )
16                                                       )
              Defendant.                                 )
17                                                       )
                                                         )
18

19           Plaintiff and Defendant, through their respective attorneys, hereby stipulate that

20   Plaintiff shall have a thirty (30) day extension of time until July 31, 2019, in which to e-file her

21   Reply to the Defendant’s Cross-Motion for Summary Judgment. This extension is necessitated

22   due to Plaintiff’s counsel’s schedule of administrative hearing and district court briefs due

23   (sixteen opening briefs and five reply briefs due). Plaintiff makes this request in good faith with

24   no intention to unduly delay the proceedings. Defendant has no objection and has stipulated to

25   the requested relief.

26
     1 As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Rule 25(d) of
27
     the Federal Rules of Civil Procedure, he is substituted as Defendant. No further action needs to be taken
28   by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).


                                                         1
     STIPULATION AND ORDER
1    Dated: July 1, 2019      /s/HARVEY P. SACKETT
2                             HARVEY P. SACKETT
                              Attorney for Plaintiff
3                             SALLY RAMOS

4

5    Dated: July 1, 2019      /s/CAROL S. CLARK
                              CAROL S. CLARK
6
                              Special Assistant U.S. Attorney
7                             Social Security Administration

8    IT IS ORDERED.


     Dated: July 9, 2019
                             ____________________________________
                             DENNIS M. COTA
                             UNITED STATES MAGISTRATE JUDGE



 9

                             E

10

11




                                 2
     STIPULATION AND ORDER
